Citation Nr: 1514530	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  07-22 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic urinary tract infections.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a bilateral wrist disorder, claimed as carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from March 1994 to August 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2011 and December 2013, the Board remanded the claims.

In January 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for a bilateral wrist disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  Chronic urinary tract infections were incurred in service.

2.  The Veteran does not have a current right ankle disorder.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for chronic urinary tract infections are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).
2.  The criteria for establishing service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-decisional June 2006 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2006 letter also advised her of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, a VA examination and a medical opinion were provided regarding the claimed right ankle and urinary tract infection disabilities; outstanding treatment records were obtained, including records of tests ordered in conjunction with the March 2011 VA examinations; and addendum medical opinions were provided.  

The Veteran's service treatment records plus identified and available post-service records have been secured.  As noted by the Veteran's representative in a February 2013 brief, some records from the Naval Hospital at Corpus Christi appear to be absent from the claims file as the Veteran reported treatment at that facility through 2001, but the file only contains records dating to December 2000 that consist of laboratory reports and medication lists.  However, the RO attempted to retrieve all records from this facility, issued a June 2007 formal finding of unavailability as to post-1999 records, notified the Veteran of the unavailability, and requested that she submit any such records in her possession.  The Veteran did not respond to that request and neither the Veteran nor her representative has identified any other outstanding evidence that is relevant to the issues decided herein.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
In January 2010, the Veteran set forth her contentions at a hearing before the undersigned.  The record reflects that the undersigned identified the issues to be discussed at the hearing.  Further, testimony focused on the elements necessary to substantiate the claim for service connection and the undersigned, by inquiring as to the availability of the Veteran's VA treatment records, sought to identify any further development that was required to help substantiate service connection.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.

II. Criteria and Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service. 38 U.S.C.A. §§ 1110 , 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

A. Chronic Urinary Tract Infections

The Veteran contends that she has a chronic urinary tract infection disability that began during military service.  The Board agrees.

The record contains a current diagnosis of recurrent urinary tract infections.  See April 2011 VA examination report.  Additionally, service treatment records reflect that she was treated for diagnosed urinary tract infections in January 1995; November 1996; January 1998, and September 1998.  Accordingly, the first two elements of service connection are established.

Regarding the third and final element, nexus, there are three VA medical opinions against the claim.  However, the rationales provided in all three opinions are inadequate, and thus the reports have no probative value.  For example, to support his negative opinion, the April 2011 examiner noted that there is no documentation showing that the Veteran "had as many urinary tract infections as she did while in the service," but then went on to say that "apparently she must have had at least one or so a year, maybe two at the most," which is supportive of a nexus.  Additionally his overall conclusion that her condition is "probably not as likely as not" due to service is couched in speculation and therefore insufficient.

Additionally, the March 2011 VA examiner's opinion is inadequate, as she noted that there was only "personal history of urinary tract infections, but no labs indicating infections since joining VA [Health Care System] in 2007."  As described below, the Veteran is competent to report the presence of a urinary tract infection.  That same examiner's January 2014 addendum report is similarly problematic, as she indicated a history of recurrent urinary tract infections are strong and independent risks factors for UTI, but then rendered a negative opinion despite the Veteran's documented history of recurrent urinary tract infections.  
Crucially, the Veteran is competent to report when symptoms associated with a urinary tract infection began, and her reports are deemed credible and are sufficient to establish a nexus between current urinary tract infections and those documented in service.  Accordingly, service connection is established. 

B. Right Ankle

The Veteran contends that she has a right ankle disorder that began during military service.

On enlistment examination in January 1994, clinical evaluation of the lower extremities was reported as normal.  A January 1998 treatment record documents the Veteran's complaint of right ankle pain after a twisting injury earlier in the week.  She denied swelling or bruising and denied any problem walking.  The assessment was right ankle twist.  In July 1998, she sought treatment for another right ankle injury after twisting it on a toy.  The assessment was very mild sprain right ankle.  In a July 1998 separation report of medical history, the Veteran denied a past or current history of swollen or painful joints; broken bones; or bone, joint or other deformity.  On separation examination, clinical evaluation of the lower extremities was reported as normal. 

The Veteran's claim for service connection was received in June 2006.

In January 2010, the Veteran testified that she had experienced weak ankles "several times since [her] time out of the military" and had received anti-inflammatory medication.

During a March 2011 VA examination, the Veteran described twisting her right ankle during service and having continued pain and weakness in the right ankle since service.  While she denied any post-service ankle injuries, she indicated that she has ankle swelling because her job as a jailer requires a degree of standing.  She reported taking Motrin, which does not relieve her symptoms much, and that she had not been provided any ankle braces.  Following a review of the claims file and physical examination, the examiner concluded that the Veteran's claimed right ankle disorder was less likely as not related to right ankle injury during military service because physical examination of the right ankle was essentially normal, although noting a right ankle sprain in the diagnosis section.  The examination report indicated a right ankle x-ray was pending.  

Among VA treatment records dated from July 2007 through December 2013, the Veteran first complained of ankle pain, bilaterally, in May 2011.  Right ankle x-ray findings were reported as no evidence of fracture or dislocation, soft tissue abnormality, or arthritic change.  The impression was negative study of right ankle.  During a December 2011 primary care visit, the impression was bilateral ankle pain.

In a January 2014 VA addendum report, the March 2011 VA examiner reviewed the claims file again, including 2011 VA x-ray studies, which revealed no right ankle pathology.  The examiner concluded that the Veteran had no diagnosis of an ankle disability, thus clarifying the above-cited discrepancy as to current diagnosis in the 2011 report.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently has a right ankle disability.  

VA and private treatment records and VA examination findings have not established a current right ankle disability on clinical or radiological examination.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a right ankle disability, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is competent to describe symptoms she experiences such as ankle pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, as a lay person, she is not competent to provide a medical diagnosis regarding a right ankle disability as such matters require radiological testing and medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on this point.

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for a right ankle disability.


ORDER

Service connection for chronic urinary tract infections is granted.

Service connection for a right ankle disability is denied.


REMAND

While the Board regrets the delay in deciding the claim for service connection for a bilateral wrist disorder, a remand is required to obtain an additional VA examination and medical opinion.  Unfortunately, neither the March 2011 VA peripheral nerves examination nor the January 2014 addendum medical opinion addressed VA treatment records revealing a diagnosis of tenosynovitis or suspected De Quervain's tenosynovitis.  Additionally, updated VA outpatient records should be secured on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records from the Central Texas VA Health Care System dated since December 2013.

2.  After outstanding treatment records are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine whether she has bilateral De Quervain's tenosynovitis or another bilateral wrist disorder (other than carpal tunnel syndrome) related to her complaints of wrist pain during military service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following a review of the claims file and examination, the examiner should identify all wrist disorders found on examination, including any tenosynovitis.  For each bilateral wrist disorder (other than carpal tunnel syndrome), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral wrist disorder had its clinical onset during military service or is otherwise related to any in-service disease, event, or injury.  In doing so, the examiner should specifically acknowledge and consider the Veteran's in-service treatment for bilateral wrist pain and numbness and should accept as credible her reports regarding a continuity of bilateral wrist pain and numbness since service.

A medical analysis and rationale are to be included with all opinions expressed.

3.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


